 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00136-MCE
12                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                            v.                           ORDER
14   ALONZO LOPEZ-VALDIVIA, and                            DATE: January 23, 2020
     MARTIN ALBERTO MACIAS,                                TIME: 10:00 a.m.
15                                                         COURT: Hon. Morrison C. England, Jr.
                                    Defendants.
16

17
                                                  STIPULATION
18
               1.     By previous order, this matter was set for status on January 23, 2020.
19
               2.     On December 30, 2019, the Court issued a minute order continuing the January 23, 2020
20
     status conference to June 4, 2020, on the Court’s own motion and due to the unavailability of the Judge.
21
     The minute order “encouraged [the parties] to file a Notice of Exclusion of Time if amenable.” Docket
22
     No. 28.
23
               3.     By this stipulation, the parties now move to exclude time between January 23, 2020, and
24
     June 4, 2020, under Local Code T4.
25
               4.     The parties agree and stipulate, and request that the Court find the following:
26
                      a)     The government has represented that the discovery associated with this case
27
               includes more than 800 pages of investigative reports and other documents, more than 25,000
28
               photographs, and video and audio recordings. All of this discovery has been either produced

      STIPULATION REGARDING EXCLUDABLE TIME                1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          directly to counsel and/or made available for inspection and copying.

 2                 b)      Counsel for defendants need the additional time between January 23, 2020 and

 3          June 4, 2020 to review this discovery and discuss it with their clients, to conduct investigation,

 4          and to otherwise prepare for trial.

 5                 c)      Based on the above-stated findings, for the purpose of computing time under the

 6          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

 7          of January 23, 2020 to June 4, 2020, inclusive, is deemed excludable pursuant to 18

 8          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4].

 9          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13    Dated: January 9, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
14

15                                                           /s/ DAVID W. SPENCER
                                                             DAVID W. SPENCER
16                                                           Assistant United States Attorney
17
      Dated: January 9, 2020                                 /s/ Christopher R. Cosca
18                                                           Christopher R. Cosca
                                                             Counsel for Defendant
19                                                           ALONZO LOPEZ-VALDIVIA
20
      Dated: January 9, 2020                                 /s/ Christina Sinha
21                                                           Christina Sinha
                                                             Counsel for Defendant
22                                                           MARTIN ALBERTO MACIAS
23                                                   ORDER
24          IT IS SO ORDERED.
25 DATED: January 24, 2020

26
                                                             _______________________________________
27                                                           MORRISON C. ENGLAND, JR.
                                                             UNITED STATES DISTRICT JUDGE
28

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
